DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: “and excludes any additional quantity of the second metal material”. The office does not understand how to interpret the following limitation. Does it mean the layer is formed from one metal material or does it mean that that the layer is uniform or a metal is excluded from forming the layer. 
  Appropriate correction is required. Please amend the following limitation by removing the following limitation or further define the limitation as how excluding the second metal material. 
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on May 20 2022 is acknowledged. Claims14-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10-13 are rejected under AIA  35 U.S.C. 102 (a)(1) as being anticipated by Pirovano et al. (US 2019/0036022 A1). 
Regarding claim 1, Pirovano teaches in Figs. 1-15 and related text e.g. a method comprising (12A): depositing a first metal material (110-d; Fig.12A; Para. 0053) on a substrate (Para. 0025) to form a first metal layer (110-d) corresponding to a first access line associated with accessing a first memory cell (100); depositing at least a first cell material (220-c; Para. 0034) on the first metal layer (110-d) to form a cell layer comprising the first memory cell (205; Fig.2); depositing, using a single deposition process (Para. 0059), a second metal material (115-c; Para. 0058) on the cell layer  (220-c)to form a second metal layer (115-c) corresponding to a second access line (second bit line)associated with accessing the first memory cell (100); and forming a second memory cell (215-d, 220-d, 225-d; Fig.12A) on a portion of the second metal layer (115-c), wherein the second access line (115-c) is further associated with accessing the second memory cell (215-d- to 220-d).
Regarding claim 2, Pirovano teaches depositing a first electrode material (215-c; Fig.4A) on the first metal layer (110-d) to form a first electrode layer (Para. 0053); depositing a cell storage material (220c; Para.0053) on the first electrode layer (215-c) to form a cell storage layer(220-c); and depositing a second electrode material (225-c; Fig. 4B) on the cell storage layer (220-c) to form a second electrode layer (225-c), wherein the cell layer (515a) comprises the first electrode layer (215-a), the cell storage layer (220-a), and the second electrode layer (225-a).
Regarding claims 10 and 13, Pirvoano teaches the first electrode material (215-c) comprises a conductive carbon material (Para. 0040) and the second electrode material (225-c) comprises the conductive carbon material (Para. 0040); wherein the first metal material (215-c) and the second metal material (225-c) comprise tungsten (Para.0040).
Regarding claim 11, Pirvoano teaches wherein the cell storage material comprises a chalcogenide material (220-c; Para. 0053).
Regarding claim 12, Pirvoano teaches wherein the second metal layer comprises a quantity of the second metal material deposited using the single deposition process and excludes any additional quantity of the second metal material (115-c formed in one step and thus not have an intra-layer boundary; no additional quantity of the second metal material; Para.0059).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to since the prior art does not teach the following limitations: “…depositing, before forming the second memory cell, a first mask material on the second metal layer to form a first mask layer; performing a first etching process before forming the second memory cell to remove a first portion of the first mask layer, a first portion of the second metal layer, a first portion of the first electrode layer, a first portion of the cell storage layer, and a first portion of the second electrode layer; and wherein the first memory cell comprises a second portion of the first electrode layer, a second portion of the cell storage layer, and a second portion of the second electrode layer…” with the rest of the limitations of claims 2 and 1. 
Claims 4-9 are objected to since the following claims are dependent on claim 3. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894